245 S.W.3d 197 (2008)
KENTUCKY BAR ASSOCIATION, CLE Commission, Movant
v.
Robert Michael PHEBUS, Respondent.
No. 2008-SC-000012-KB.
Supreme Court of Kentucky.
February 21, 2008.


*198 OPINION AND ORDER
The Kentucky Bar Association, CLE Commission, moves this Court to order a fine, in lieu of suspension, against Respondent, Robert Michael Phebus, KBA Member No. 88137, 4015 Executive Park Drive, Suite 230, Cincinnati, Ohio 45241, for failure to comply with the minimum annual continuing legal education requirements (MCLE) of SCR 3.661 for the 2006-2007 educational year. Finding that Respondent has shown good cause as to why he should not be suspended from the practice of law, and finding that Respondent was delinquent 0.5 hours of ethics credit for the 2006-2007 reporting year and in non-compliance, we now order a fine in the amount of one hundred dollars ($100).
Respondent failed to meet the necessary MCLE requirements for 2006-2007. He was deficient by 0.5 hours of ethics credits. Respondent was not eligible for a non-hardship time extension (NHTE), as he availed himself of that remedy in the preceding 2005-2006 educational year. SCR 3.667(2).
Respondent petitioned this Court to take notice of several mitigating factors, notwithstanding his acknowledged noncompliance during the 2006-2007 educational year. Specifically, Respondent points to the fact that on June 30, 2007, he attempted to complete an online CLE course via his computer. However, due to technical problems he was unable to complete said course. Respondent asserts that as this date was on a weekend, he was unable to contact the KBA for assistance. However, Respondent completed the ethics CLE the following day, July 1, 2007. On July 2, 2007, Respondent contacted the KBA and requested them to consider the July 1, 2007 CLE timely. Respondent's request was denied pursuant to SCR 3.670(2). Further, Respondent's written request for reconsideration asserting "good cause" on July 16, 2007, was likewise denied.
Moreover, in May 2007, before the end of the 2006-2007 educational year, Respondent had attended a CLE titled, "Ethics and the Human Genome," in Cincinnati. While Ohio approved the CLE for 0.5 hours ethics and 0.5 hours professionalism credits, Kentucky approved the CLE for general credit only. Respondent contacted the KBA to request that Kentucky similarly honor the course with 0.5 hours of ethics credit. Respondent's request was denied. If the request were granted, Respondent would have been in compliance for the 2006-2007 educational year.
Respondent also asks this Court to consider that during the prior year, he and his family relocated to Cincinnati when he took a new job. Thus, the period was a time of transition. Respondent has practiced law for nearly twenty (20) years and has never before been in CLE noncompliance. Moreover, Respondent was in swift and constant communication with the KBA following the technical mishap on June 30, 2007, which led to his noncompliance. In addition, Respondent has already exceeded his CLE requirements for the 2007-2008 educational year.
As Respondent has duly explained his failure to comply with SCR 3.661, we find such fine to be sufficient in lieu of suspension. Because Respondent has shown good cause as to why he should not be suspended from the practice of law, this Court finds a fine appropriate. Thus it is ORDERED that:
1. Robert Michael Phebus, KBA Member No. 88137, is adjudged *199 guilty of failing to complete the necessary CLE requirements for the 2006-2007 educational year.
2. Robert Michael Phebus, KBA Member No. 88137, shall be fined in the amount of one hundred dollars ($100) to be paid within twenty (20) days following the entry of this Order.
3. CLE credits earned by Respondent in the current 2007-2008 educational year shall be applied back to cure the deficiency of the year in question.
4. Respondent shall be precluded from obtaining non-hardship time extension under SCR 3.667(2) for the educational year ending June 30, 2008, and for the educational year ending June 30, 2009.
All sitting. All concur.
ENTERED: February 21, 2008.
/s/ Joseph E. Lambert Chief Justice